ORDER
On June 22, 1992, the Court granted a second motion by the Secretary of Veterans Affairs (Secretary) for an extension of time in which to respond to appellant’s brief. The Secretary was directed to file a response not later than July 10, 1992. The Court specifically stated that it would grant the Secretary no further extensions of time absent extraordinary circumstances.
On July 10, 1992, the Secretary filed a third motion for an extension of time in which to respond to appellant’s brief, providing no grounds whatsoever for this extension. On July 13, 1992, the Court received from the Secretary a motion for summary affirmance, for acceptance of this motion in lieu of a brief, and for a stay of proceedings pending a ruling on the motion. Upon consideration of the foregoing, it is
ORDERED that the Secretary’s third motion for an extension of time in which to respond to appellant’s brief is DENIED. The Clerk is directed to return all copies of the Secretary’s motion for summary affir-mance, received but not filed on July 13, 1992.